Citation Nr: 0210357	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  95-16 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
Osgood-Schlatter disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
April 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO), which denied a compensable evaluation for a left knee 
disability.


REMAND

In his March 1995 notice of disagreement, the veteran 
requested a personal hearing before a hearing officer at the 
RO.

A letter dated June 6, 1995 from the veteran's representative 
indicated that the veteran would not be able to attend the 
hearing scheduled that day due to hospitalization for a 
"gall bladder condition."  The representative requested a 
postponement and rescheduling of the hearing.  

Thereafter, the veteran was informed by letter that a hearing 
was scheduled for July 14, 1995.  (A July 18, 1995 
handwritten notation on the bottom of that letter indicates 
that the veteran failed to appear for the July 14, 1995 
hearing.)  

There is no indication of record that the veteran withdrew 
his request for a personal hearing, and the evidence is 
inconclusive as to whether he intentionally failed to report 
for the July 1995 hearing, as opposed to missing same for a 
legitimate medical reason.  

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
hearing officer at the RO.  Appropriate 
notice thereof should be furnished the 
veteran prior to the date of the 
scheduled hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



